27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Curtis Leo ZIESER and David Charles Zieser, Appellants,v.FARMERS HOME ADMINISTRATION, Richard Lyng, Secretary ofUnited States Department of Agriculture, Vance Clark,Administrator of the Farmers Home Administration, Robert R.Pim, State Director of the Farmers Home Administration, JohnDuesburg, District Director of the Farmers HomeAdministration, Gail Ives, Lonnie J. Janachek, BuchananCounty Supervisor of the Farmers Home Administration, RobertJ. Morony, Chairperson of the Farmers Home AdministrationBuchanan County Committee, Carroll Bantz, Member of theFarmers Home Administration Buchanan County Committee,Melvin Hall, Member of the Farmes Home AdministrationBuchanan County Committee, Mark Boddicker, Pamela J.Boddicker, and United States of America, Appellees.
No. 93-3970NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1994.Filed:  June 21, 1994.

Before RICHARD S. ARNOLD, Chief Judge, WELLFORD,* Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
Curtis and David Zieser brought this complaint seeking to overturn the decision of the Farmers Home Administration (FmHA) Buchanan County Committee awarding the Zieser inventory farm to Mark and Pamela Boddicker.  They allege that the County Committee failed to document on FmHA Form 440-2 its reasons for awarding the farm to the Boddickers rather than the Ziesers, as required by 7 C.F.R. Sec. 1955.106(d)(2).  Finding that the Committee indeed had violated FmHA procedures, the Magistrate Judge recommended that this cause be remanded to the Committee for an explanation.  The District Court1 disagreed, finding that the Committee's reasoning had been explained adequately by the Committee members' testimony, and that a remand would not improve the quality of the evidence.  We agree that a remand to the County Committee members who made the original decision, which is the proper remedy for this procedural violation, would produce nothing that has not already been learned from their testimony.  Therefore, such a remand is unnecessary, and we affirm.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



*
 *The Hon.  Harry W. Wellford, Senior United States Circuit Judge for the Sixth Circuit, sitting by designation


1
 The Hon.  Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa, sitting by designation